Name: Commission Regulation (EC) No 428/97 of 5 March 1997 opening and providing for the administration of Community tariff quotas and tariff ceilings for certain products originating in Slovenia and establishing the provisions for adapting these quotas and ceilings
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  international trade;  foodstuff;  Europe
 Date Published: nan

 Avis juridique important|31997R0428Commission Regulation (EC) No 428/97 of 5 March 1997 opening and providing for the administration of Community tariff quotas and tariff ceilings for certain products originating in Slovenia and establishing the provisions for adapting these quotas and ceilings Official Journal L 065 , 06/03/1997 P. 0028 - 0042COMMISSION REGULATION (EC) No 428/97 of 5 March 1997 opening and providing for the administration of Community tariff quotas and tariff ceilings for certain products originating in Slovenia and establishing the provisions for adapting these quotas and ceilings THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 410/97, of 24 February 1997, on certain procedures for applying the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community of the one part and the Republic of Slovenia of the other part (1), and in particular Article 2 thereof,Whereas the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia of the other part (2), hereinafter referred to as 'the Agreement`, applies provisionally from 1 January 1997 onwards;Whereas the Agreement stipulates that certain products originating in Slovenia may be imported into the Community, within the limits of tariff quotas or tariff ceilings, at a reduced or zero rate of customs duty; whereas the tariff quotas and tariff ceilings laid down in the Agreement relate to periods of several years; whereas the Agreement has already fixed the level of the annual increase of the tariff quotas and tariff ceilings volume;Whereas the Commission should adopt the implementing measures for the opening of the Community tariff quotas, for the products listed in Annex I; whereas particular care should be taken to ensure that all Community importers have equal and continuous access to those quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly;Whereas in the case of the products listed in Annex II which are subject to Community tariff ceilings, Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when products are entered with the customs authorities for free circulation;Whereas this administrative procedure requires close cooperation between the Member States and the Commission, and the latter must in particular be able to monitor quantities charged against the ceilings and inform the Member States accordingly; whereas this cooperation has to be particularly close, since the Commission must be able to take appropriate measures to re-establish customs duties once a ceiling is reached,HAS ADOPTED THIS REGULATION:Article 1 When products originating in Slovenia and listed in Annexes I and II are put into free circulation in the Community, they shall benefit from tariff quotas or tariff ceilings in accordance with those Annexes.Article 2 1. The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate measures in order to ensure efficient administration thereof.2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements, and that declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the quota volume.Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay.The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits.3. If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible.4. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis. The Commission shall inform the Member States of the drawings made.Article 3 1. Quantities shall be charged against the tariff ceilings as and when products are declared to the customs authorities for free circulation.Goods may be charged against a tariff ceiling only if the movement certificate is presented before the date on which levying of customs duties is re-established.2. The level of utilization of the tariff ceilings shall be determined at Community level on the basis of the imports charged against them in accordance with paragraph 1.Member States shall send to the Commission, not later than the 15th day of each month, statements of the quantities charged during the preceding month.3. As soon as a ceiling has been reached, the Commission shall inform Member States accordingly.When the adoption of a Regulation re-establishing the customs duties is requested by a Member State, the Commission shall examine the request within the following five days and shall inform the requesting Member State of the action it considers it should take as a result of the request, in the light, in particular, of the statements sent as provided for in paragraph 2.Article 4 The Commission, in close cooperation with the Member States, shall take all appropriate measures to ensure compliance with this Regulation.Article 5 Each Member State shall ensure that importers of the product in question have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.Article 6 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Agreement shall apply.Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 1997.For the CommissionMario MONTIMember of the Commission(1) OJ No L 62, 4. 3. 1997, p. 5.(2) OJ No L 344, 31. 12. 1996, p. 3.ANNEX I TARIFF QUOTAS Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX II TARIFF CEILINGS Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>